ORFINGER, R.B., J.
William Stewart Steele petitions this court for certiorari relief. Steele alleges that the circuit court departed from the essential requirements of law when it dismissed his petition for mandamus without providing him an opportunity to file a reply to the Department of Correction’s response. Because the issue is now moot, we dismiss the petition.
It would serve no useful purpose to recite the long procedural history of this matter. Suffice it to say that the circuit court has now provided Steele an opportunity to file his reply. That renders Steele’s petition to this court moot. However, the delay in resolving Steele’s underlying mandamus proceeding has been largely attributable to procedural mistakes over which Steele had no control. Accordingly, although we dismiss this petition as moot, we believe the trial court should provide Steele an expeditious ruling on his petition for writ of mandamus.
PETITION DISMISSED.
PETERSON and GRIFFIN, JJ., concur.